— Appeal from order, Supreme Court, New York County, entered March 27, 1979, unanimously dismissed as nonappealable and the matter remanded for decision of the underlying motion, without costs or disbursements. Had we reached the merits on the basis of the present record, we would have granted the motion to confirm the arbitration *884award. As conceded on argument, however, Special Term had the absolute right to take evidence at a hearing in furtherance of a decision on the motion before the court. The court, feeling the need for such additional evidence, exercised its personal discretion. Inasumch as the Special Term Justice has retired from the Bench since the order was made, we must indicate that the successor court will make its own decision as to the need for a hearing in proceeding to decide the motion. Concur—Fein, J. P., Sullivan, Bloom and Markewich, JJ.